2017 IL App (1st) 151318

                                                                             SIXTH DIVISION
                                                                                March 31, 2017

                               Nos. 1-15-1318, 1-16-0602 cons.


                                        IN THE

                             APPELLATE COURT OF ILLINOIS

                               FIRST JUDICIAL DISTRICT



DANIEL CUEVAS,                                                   )   Appeal from the Circuit
                                                                 )   Court of Cook County,
      Plaintiff-Appellant,                                       )   Illinois
                                                                 )
      v.                                                         )
                                                                 )
JOSEPH BERRIOS, in His Official Capacity as Assessor of          )   Appeal No. 1-15-1318
Cook County; and THE DEPARTMENT OF ERRONEOUS                     )   No. 15 CH 2321
HOMESTEAD EXEMPTION ADMINISTRATIVE                               )
HEARINGS,                                                        )
                                                                 )   The Honorable
                                                                 )   Mary Lane Mikva,
      Defendants-Appellees.                                      )   Judge Presiding.
                                                                 )   ______________________
DANIEL CUEVAS,                                                   )   Appeal from the Circuit
                                                                 )   Court of Cook County,
      Plaintiff-Appellee,                                        )   Illinois
                                                                 )
      v.                                                         )
                                                                 )   Appeal No. 1-16-0602
JOSEPH BERRIOS, in His Official Capacity as Assessor of          )   No. 15 CH 169
Cook County; MARIA PAPPAS, in Her Official Capacity as           )
Treasurer of Cook County; DENNIS MICHAEL FLEMING, in             )
His Official Capacity as Administrative Law Judge; and THE       )   The Honorable
DEPARTMENT OF ERRONEOUS HOMESTEAD                                )   Peter Flynn,
EXEMPTION ADMINISTRATIVE HEARINGS,                               )   Judge Presiding.
                                                                 )
      Defendants-Appellants.


      JUSTICE DELORT delivered the judgment of the court, with opinion.
      Justices Cunningham and Rochford concurred in the judgment and opinion.
Nos. 1-15-1318, 1-16-0602 cons.


                                            OPINION


¶1     Illinois law allows property owners to claim a partial exemption, commonly known as the

“homestead exemption,” from real estate taxes for their primary residence. Plaintiff Daniel

Cuevas claimed homestead exemptions on 11 different properties which he owned in Cook

County. Only one of those properties was his principal residence. The county assessor, defendant

Joseph Berrios, convened an administrative hearing to determine the relevant facts regarding

Cuevas’s exemptions and the amount he might owe due to any improper exemptions. The

Department of Erroneous Homestead Exemption Administrative Hearings (DEHE) determined

that Cuevas improperly took exemptions on 10 of the 11 properties and that he owed $91,984.85

for back taxes, penalties, and interest for tax years 2007 to 2012.

¶2     Cuevas filed two lawsuits challenging this action. In case No. 15 CH 2321 (the class

action case), the circuit court upheld the legality of the administrative hearing process and the

underlying statute against a host of challenges asserted by Cuevas. Cuevas also filed an

administrative review case, No. 15 CH 169. In that case, the circuit court reversed the DEHE’s

determination that Cuevas was responsible for back taxes for the 2007 tax year. We affirm the

circuit court’s judgments in both cases.

¶3                                         BACKGROUND

¶4     In 2013, the General Assembly adopted section 9-275 of the Property Tax Code (35 ILCS

200/9-275 (West Supp. 2013)), which creates a process by which Cook County can recover

delinquent taxes owed by taxpayers who improperly claimed homestead exemptions. Pub. Act

98-93 (eff. July 16, 2013) (adding 35 ILCS 200/9-275). To that end, the law requires the Cook

County assessor to include certain admonitions in his periodic assessment notices to taxpayers,

including a list of any homestead exemptions taken for the subject property, the eligibility



                                                 2

Nos. 1-15-1318, 1-16-0602 cons.


requirements for homestead exemptions, and “information regarding penalties and interest that

may be incurred” due to an erroneous exemption “in a previous taxable year.” 35 ILCS 200/9­

275(b) (West Supp. 2013).

¶5     Section 9-275(l) also required the assessor to establish an “amnesty period,” running

from July 16, 2013 to December 31, 2013. 35 ILCS 200/9-275(l) (West Supp. 2013). During that

period, taxpayers who claimed improper homestead exemptions for “tax year[s] prior to the 2013

tax year” were allowed to pay their delinquent taxes without interest or penalties. Id. The law

granted those taxpayers a benefit in return. The Cook County clerk was to “abate and not seek to

collect any interest or penalties that may be applicable and shall not seek civil or criminal

prosecution for any taxpayer for tax years prior to 2013.” Id. However, taxpayers such as Cuevas

who had claimed three or more improper homestead exemptions were not eligible for the

amnesty program. Id.

¶6     Since its original enactment in 2013, section 9-275 has been amended five times. See

Pub. Act 98-756, § 195 (eff. July 16, 2014); Pub. Act 98-811, § 5 (eff. Jan. 1, 2015); Pub. Act

98-1143, § 5 (eff. Jan. 1, 2015); Pub. Act 99-143, § 325 (eff. July 27, 2015); Pub. Act 99-851, §

5 (eff. Aug. 19, 2016). The version of section 9-275 at issue here allows the assessor, after giving

prior notice, to place tax liens against real estate owned by persons who claimed more than one

homestead exemption. 35 ILCS 200/9-275(c) (West Supp. 2013). The assessor must give

affected owners advance notice of his intent to lien their properties. Section 9-275(c) classifies

these taxpayers into two groups. The first group includes taxpayers who claimed one or two

improper exemptions during any of the “3 assessment years immediately prior to assessment

year” in which the assessor issues the pre-lien notice. Id. For these taxpayers, the proposed lien

amount includes only the omitted taxes and 10% annual interest. 35 ILCS 200/9-275(f) (West



                                                 3

Nos. 1-15-1318, 1-16-0602 cons.


Supp. 2013). As noted above, taxpayers in the first group could take advantage of the amnesty

period. The second group includes taxpayers such as Cuevas, who claimed three or more

erroneous homestead exemptions during the preceding six assessment years. 35 ILCS 200/9­

275(c) (West Supp. 2013). For this group, the proposed lien amount also includes a penalty of

50% of the omitted taxes on the subject property. 35 ILCS 200/9-275(f) (West Supp. 2013).

Property owners who receive a pre-lien notice may contest it within 30 days of service by

requesting a hearing before an independent hearing officer appointed by the assessor. 35 ILCS

200/9-275(e) (West Supp. 2013). Section 9-275(e) provides that the hearing officer’s decision is

subject to review under the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2014)).

¶7     If the owner does not request a hearing or does not prevail at the hearing, the assessor

may record a lien against the property in the above-described amounts. 35 ILCS 200/9-275(f)

(West Supp. 2013). When the lien is paid, the assessor releases the lien, the portion of the

proceeds attributable to delinquent taxes are paid to the various taxing agencies, the interest is

paid to the county, and the penalties are paid to the assessor to offset administrative costs. 35

ILCS 200/9-275(k) (West Supp. 2013).

¶8     On or about May 27, 2014, the assessor sent Cuevas notices of intent to record a tax lien

on 11 different properties. Cuevas requested a hearing pursuant to section 9-275(f). On

December 4, 2014, after a hearing, the DEHE hearing officer issued a written order finding that

Cuevas took improper exemptions on the 10 properties at which he did not reside and found him

liable under section 9-275. This order resulted in an aggregate amount due of $91,984.85,

including taxes, penalties, and interest.

¶9     On January 6, 2015, Cuevas filed a timely petition for administrative review of that

decision (case No. 15 CH 169). As amended, the administrative review complaint alleged that



                                                4

Nos. 1-15-1318, 1-16-0602 cons.


the DEHE’s decision was erroneous because, among other reasons, the new lien and collection

system could not apply to taxes which became delinquent before the July 16, 2013 effective date

of Public Act 98-93.

¶ 10   On February 10, 2015, Cuevas filed a second lawsuit (case No. 15 CH 2321) which he

framed as a class action to also include similarly affected taxpayers. As amended, the complaint

asserted numerous claims against section 9-275. These included, among other things: violation of

state and federal constitutional guarantees of uniform taxation, equal protection, and due process;

vagueness; ambiguity; and arbitrariness. Like the administrative review lawsuit, it also

challenged the law’s retroactive effect, noting that the tax years in question—2006-2012—all

pre-dated the 2013 effective date of the law. The two lawsuits were assigned to different judges

and were never consolidated or reassigned in the circuit court.

¶ 11   Although the class action case was filed after the administrative review case, it proceeded

to final judgment first. In the class action case, the defendants filed a combined motion to

dismiss the complaint pursuant to section 2-619.1 of the Code of Civil Procedure (Code) (735

ILCS 5/2-619.1 (West 2014)). The section 2-619 portion of the motion argued that the class

action complaint should be dismissed because it was duplicative of the pending administrative

review case. The section 2-615 portion of the motion argued that the complaint failed to state a

valid cause of action because section 9-275’s application to Cuevas was, in fact, constitutional.

¶ 12   The court denied the section 2-619 portion of the motion, essentially finding that Cuevas

could bring his constitutional claims independently of the still-pending administrative review

case. However, on April 14, 2015, the court dismissed the class action complaint with prejudice

pursuant to section 2-615 of the Code, rejected the constitutional claims, and found that section

9-275’s retroactive effect was proper.



                                                 5

Nos. 1-15-1318, 1-16-0602 cons.


¶ 13   The defendants also moved to dismiss the administrative review case, arguing in part that

the case was duplicative of the class action case which was still pending before a different judge.

On September 29, 2015, the court presiding over the administrative review case granted that

portion of the motion, which had the effect of eliminating all of Cuevas’s claims except one:

whether section 9-275 allowed the defendants to reach back to collect delinquent taxes for 2007,

an issue never addressed in the class action case. On October 20, 2015, the court memorialized

the partial dismissal in a written order and set a briefing schedule on the sole issue of the 2007

tax delinquency.

¶ 14   On January 25, 2016, the court in the administrative review case held that prosecutions

for erroneous homestead exemptions could only begin in 2014, and because the statute only

allowed assessments for the prior six years (2008-2013), the hearing officer could not assess

taxes for the 2007 tax year. The court therefore reversed the hearing officer’s decision as to that

particular year. This court consolidated the two timely appeals which followed.

¶ 15                                        ANALYSIS

¶ 16   We begin with the appeal from the dismissal of the class action complaint. The circuit

court dismissed the amended class action complaint pursuant to section 2-615 of the Code (735

ILCS 5/2-615 (West 2014)). “A section 2-615 motion to dismiss [citation] challenges the legal

sufficiency of a complaint based on defects apparent on its face.” Marshall v. Burger King

Corp., 222 Ill. 2d 422, 429 (2006). “[A] cause of action should not be dismissed pursuant to

section 2-615 unless it is clearly apparent that no set of facts can be proved that would entitle the

plaintiff to recovery.” Id. at 429. We review an order granting or denying a section 2-615 motion

de novo. Id. We also review the constitutionality of a statute de novo. Hayashi v. Illinois

Department of Financial & Professional Regulation, 2014 IL 116023, ¶ 22.



                                                 6

Nos. 1-15-1318, 1-16-0602 cons.


¶ 17   Cuevas first contends that section 9-275 does not apply at all to tax years before 2013. He

contends that the temporal reach of section 9-275, as properly construed, allows the assessor to

pursue only those delinquent taxes which accrued after the July 16, 2013, effective date of the

section. In the alternative, Cuevas claims that even if the section could be read to allow

collection of pre-2013 taxes, such an interpretation would violate property owners’ right to due

process of law under the fourteenth amendment to the United States Constitution, because it

imposes penalties on taxes which became delinquent before section 9-275 became effective. In

short, this argument suggests that the law has an unconstitutionally retroactive effect.

¶ 18   Another panel of this court recently addressed a challenge to section 9-275 raising both of

these claims. In Mulry v. Berrios, 2017 IL App (1st) 152563, a taxpayer asserted that section 9­

275 had an impermissibly retroactive effect because the tax years in question, 2010 through

2012, pre-dated the 2013 effective date of the law.

¶ 19   Relying on the plain language of section 9-275(f), which states that the law applies to

exemptions taken erroneously in “any of the three collection years immediately prior to the

current collection year” (35 ILCS 200/9-275(f) (West 2014)), the Mulry court found the General

Assembly “clearly and unequivocally” intended that section 9-275(f) apply to tax years which

had occurred before the effective date of the law. Mulry, 2017 IL App (1st) 152563, ¶ 12. The

court found further support for this interpretation because of the amnesty period established by

section 9-275(l). That provision, which establishes an amnesty period that ran from July 16, 2013

to December 31, 2013, specifically applies to taxes owed “due to an erroneous homestead

exemption granted in a year prior to the 2013 tax year.” 35 ILCS 200/9-275(l) (West 2014). In

Mulry, the court found that, if the taxpayer’s interpretation were correct, the amnesty period

would serve no purpose because taxes “prior to the 2013 tax year” would fall completely outside



                                                 7

Nos. 1-15-1318, 1-16-0602 cons.


the scope of section 9-275. Mulry, 2017 IL App (1st) 152563, ¶ 12. We agree with the Mulry

court’s analysis and find no reason to depart from it here.

¶ 20   Because we reject Cuevas’s interpretation of section 9-275, we must address his

constitutional challenge. Our supreme court has held that “[a] retroactive tax measure does not

necessarily violate the due process provisions of either the Illinois or the Federal constitution,”

because “[a] court must consider the nature of a tax measure and the circumstances leading to its

adoption before the court may determine ‘that its retroactive application is so harsh and

oppressive as to transgress the constitutional limitation.’ ” General Telephone Co. of Illinois v.

Johnson, 103 Ill. 2d 363, 378-79 (1984) (quoting Welch v. Henry, 305 U.S. 134, 147 (1938)).

Further, “ ‘[a] statute does not operate “retrospectively” merely because it is applied in a case

arising from conduct antedating the statute’s enactment, [citation], or upsets expectations based

in prior law.’ ” Hayashi, 2014 IL 116023, ¶ 25 (quoting Landgraf v. USI Film Products, 511
U.S. 244, 269 (1994)); see also Cox v. Hart, 260 U.S. 427, 435 (1922) (“A statute is not made

retroactive merely because it draws upon antecedent facts for its operation.”).

¶ 21   The Mulry court was also faced with a constitutional challenge virtually identical to the

one Cuevas presents here. The taxpayer in Mulry also claimed that imposing interest, penalties,

and a lien for taxes which had already been imposed before section 9-275 became effective was

unconstitutional. The Mulry court rejected this theory, finding that applying the law to

delinquencies for prior tax years was neither unconstitutional nor otherwise impermissible. The

court strongly relied on Hayashi in its analysis. The Hayashi court stated that “a statute which

creates new requirements to be imposed in the present or future, and not in the past, does not

have a retroactive effect on the parties.” Hayashi, 2014 IL 116023, ¶ 26. Accordingly, the Mulry

court found, “The Cook County assessor’s ‘Notice of Erroneous Homestead Exemptions’ for tax



                                                 8

Nos. 1-15-1318, 1-16-0602 cons.


years 2010, 2011, and 2012 affected only Mulry’s present and future eligibility to continue to

retain erroneous exemptions from her property tax bill. [Section 9-275’s] impact on her has been

solely prospective and not impermissibly retroactive.” Mulry, 2017 IL App (1st) 152563, ¶ 14.

¶ 22   We agree with the Mulry court that section 9-275’s application to Cuevas’s tax

obligations is not impermissibly retroactive. Cuevas was never entitled to take simultaneous

homestead exemptions on multiple properties. See id. ¶ 14 (noting that the homestead exemption

rules have been in place since 1851). Section 9-275 only created a new collection mechanism

regarding taxes due to the county which Cuevas illegally withheld in prior years. These funds

were properly due and owed to Cook County all along.

¶ 23   We recognize that the facts presented in Mulry are slightly different from those here. The

taxpayer in Mulry was in the “first group” of taxpayers who took improper homestead

exemptions in a smaller number of years and were thus not subject to the additional 50% penalty

imposed on the more frequently delinquent taxpayers, such as Cuevas in the “second group”. See

35 ILCS 200/9-275(f) (West 2014). With respect to Cuevas’s retroactivity challenge, though, this

is a distinction without a difference. Taxpayers in the first group still were required to pay 10%

interest on their delinquencies, which is actually less than the 18% interest normally applied to

delinquent tax bills. See 35 ILCS 200/21-15 (West 2014). From a purely arithmetical standpoint,

the additional penalty for more severely delinquent taxpayers in the second group, simply

imposes a higher interest rate upon them than those in the first group. This distinction is

eminently reasonable, given the greater level of tax evasion demonstrated by taxpayers in the

second group. But the distinction does not alter the analysis of whether section 9-275 is

impermissibly retroactive. Following our supreme court’s retroactivity analysis in the recent




                                                9

Nos. 1-15-1318, 1-16-0602 cons.


Hayashi case and the sound and thorough analysis of Mulry, we reject Cuevas’s retroactivity

challenge.

¶ 24   Cuevas’s next argument is that section 9-275 violates the revenue article of the Illinois

Constitution of 1970. Ill. Const. 1970, art. IX, § 4(a). That section states: “Except as otherwise

provided in this Section, taxes upon real property shall be levied uniformly by valuation

ascertained as the General Assembly shall provide by law.” Id. He contends that the law’s

application to Cook County, while omitting other counties, creates an improperly nonuniform

taxation system.

¶ 25   Our supreme court has explained that section 4 of the revenue article merely requires

equality of taxation within each individual tax district. Kankakee County Board of Review v.

Property Tax Appeal Board, 131 Ill. 2d 1, 20 (1989). If a uniformity claim does not allege a

disparate valuation or rate of taxation for similar properties within individual taxing districts, it

must be dismissed. Rodgers v. Whitley, 282 Ill. App. 3d 741, 751 (1996).

¶ 26   Applying these principles to Cuevas’s appeal, we find that his uniformity challenge fails.

Simply put, nothing in section 4 addresses penalties for delinquent taxes or mechanisms to

collect them. Section 9-275 does not impose any tax whatsoever. It merely establishes a new

mechanism to collect delinquent taxes.

¶ 27   In the context of his revenue article claim, Cuevas offers the additional argument (albeit

in cursory fashion) that section 9-275(g) violates the right of Illinois taxpayers to the equal

protection of the law by creating different tax systems for different counties. True, section 9-275

in general only applies to counties over 3 million inhabitants, a classification which has the

operative effect of including Cook County and excluding all 101 of Illinois’s other counties from

the statute’s reach. Despite that fact, Cuevas’s equal protection challenges fails for several



                                                 10 

Nos. 1-15-1318, 1-16-0602 cons.


reasons. First, section 9-275(g), which he specifically cites in his brief, is not the main operative

provision in the overall system established in section 9-275. Section 9-275(g) merely exempts

persons who have inherited property from certain relatives from penalties that would have been

otherwise imposed for taking an improper homestead exemption. 35 ILCS 200/9-275 (West

Supp. 2013). Cuevas’s argument on this issue, which does not cite a single authority, fails to

explain how this class of relatives somehow creates a class singled out for discriminatory

treatment as required for an equal protection analysis. When an appellant presents an argument

merely by listing it or vaguely alleging it, it is not “argued” as required by Illinois Supreme

Court Rule 341 (eff. Feb. 6, 2013), and is forfeited. Lake County Grading Co. v. Village of

Antioch, 2014 IL 115805, ¶ 36.

¶ 28   Forfeiture aside, Cuevas’s challenge to the statute’s creation of a more aggressive

collection mechanism for delinquent taxes in Cook County than in other counties fails on the

merits. “A legislative classification based upon population will be sustained ‘where founded on a

rational difference of situation or condition existing in the persons or objects upon which [the

classification] rests and there is a reasonable basis for the classification in view of the objects and

purposes to be accomplished.’ ” Chicago National League Ball Club, Inc. v. Thompson, 108 Ill.
2d 357, 369 (1985) (quoting People v. Palkes, 52 Ill. 2d 472, 477 (1972)). There are clear

rational bases for section 9-275’s classification among various counties. Because of population

density and other factors common to urban areas, it is far more likely that those areas will have a

greater proportion of persons owning multiple rental residential properties. Additionally, an

assessor in such a large county is more likely to have financial resources and staff capable of

properly administering the administrative adjudication and collection systems. Finally, we

recognize our supreme court’s admonition that lawmakers may “address problems one step at a



                                                  11 

Nos. 1-15-1318, 1-16-0602 cons.


time.” Id. at 371. The collection system established by section 9-275 is sufficiently novel that the

legislature could well have intended that it begin in Cook County (which, as noted above, has a

large professional staff) and then expand it later, if it proved beneficial.

¶ 29   Cuevas next contends, again without citing any authority, that section 9-275 is invalid

because the funds it generates unjustly enriches “the Cook County Assessor’s Office.” Forfeiture

aside, this argument is without merit. “To state a cause of action based on a theory of unjust

enrichment, a plaintiff must allege that the defendant has unjustly retained a benefit to the

plaintiff’s detriment, and that defendant’s retention of the benefit violates the fundamental

principles of justice, equity, and good conscience.” HPI Health Care Services, Inc. v. Mount

Vernon Hospital, Inc., 131 Ill. 2d 145, 160 (1989). None of these elements apply here. The

assessor does not hold any penalties and interest generated under section 9-275 personally, but

rather in his official capacity, for the benefit of the county itself and local taxing bodies. The

county and taxing bodies were entitled to the delinquent taxes all along. Cuevas’s failure to pay

these taxes on time required these governments to look to other resources to make up lost

revenues. The penalties and interest imposed by section 9-275 help make those governments

whole for losses they sustained waiting for Cuevas to pay his delinquent taxes.

¶ 30   We have limited our analysis to the arguments Cuevas included in his appellant’s brief.

In his reply brief, he presents several new arguments, but they have been forfeited. Ill. S. Ct. R.

341(h)(7) (eff. Feb. 6, 2013) (points not argued in the appellant’s brief “are waived and shall not

be raised in the reply brief, in oral argument, or on petition for rehearing”). We therefore affirm

the circuit court’s order dismissing the class action complaint.

¶ 31   In the administrative review case, the circuit court reversed the hearing officer’s finding

that Cuevas was liable for taxes, penalties, and interest for the 2007 tax year. The court found



                                                  12 

Nos. 1-15-1318, 1-16-0602 cons.


that because the assessor served Cuevas with a notice of intent to lien in 2014, the six-year

period specified in section 9-275(c) with respect to delinquent taxpayers included only the years

2008 through 2013, and excluded 2007, that year being seven years before the service of the

notice.

¶ 32      Section 9-275(e) provides that all final administrative decisions of DEHE are subject to

judicial review pursuant to the Administrative Review Law (735 ILCS 5/3-101 et seq. (West

2014)). The Administrative Review Law provides that judicial review extends to all questions of

law and fact presented by the entire record. 735 ILCS 5/3-110 (West 2014). In a case arising

under the Administrative Review Law, we review the decision of the administrative agency, not

that of the circuit court. Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 272 (2009).

¶ 33      The issue presented is one of statutory construction. When construing a statute, our goal

is to “ascertain and give effect to the intent of the legislature,” which begins with the language of

the statute, “the best indicator of legislative intent.” Kean v. Wal-Mart Stores, Inc., 235 Ill. 2d
351, 361 (2009). If the language is clear and unambiguous, we may not depart from the plain

language and meaning of the statute by reading into it exceptions, limitations or conditions that

the legislature did not express, nor by rendering any word or phrase superfluous or meaningless.

Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 189 (1990). Although courts will generally defer to an

agency’s interpretation of the statutes it administers, that interpretation is not binding and will be

rejected if it is erroneous. Shields v. Judges’ Retirement System of Illinois, 204 Ill. 2d 488, 492

(2003). The construction of a statute presents a question of law that we review de novo. Hayashi,

2014 IL 116023, ¶ 16.




                                                 13 

Nos. 1-15-1318, 1-16-0602 cons.


¶ 34   As noted above, section 9-275 has been amended five times since its original enactment

in 2013. Because the parties’ arguments center, in part, on distinctions between some of the six

different versions of the statute, we must set forth the statute’s evolution in some detail.

¶ 35   The entire system of collecting delinquent taxes from Cook County taxpayers with

erroneous homestead exemptions at issue in this case was originally enacted as part of Public Act

98-93 (eff. June 1, 2013). That Public Act codified the provision relevant here as part of section

9-275(c) of the Property Tax Code. It allowed imposition of a lien against taxpayers who

received “3 or more erroneous homestead exemptions *** during any of the 6 assessment years

immediately prior to the assessment year in which the notice of intent to record at [sic] tax lien is

served.” (Emphasis added.) 35 ILCS 200/9-275 (West Supp. 2013). That language, with some

further nonsubstantive typographical changes, remained in effect until January 1, 2015.

Accordingly, it governed the notice of lien served on Cuevas in May 2014 and was in effect

during the subsequent DEHE hearing conducted later that year.

¶ 36   On January 1, 2015, after the DEHE hearing officer had ruled on Cuevas’s case but

before Cuevas filed his administrative review action, Public Act 98-1143 became effective. That

law rewrote the closing portion of the above-quoted clause to read “6 collection years

immediately prior to the current collection year in which the notice of discovery is served.”

(Emphasis added.) 35 ILCS 200/9-275(c) (West 2014). Still later, on August 19, 2016, while this

appeal was pending, Public Act 99-851 became effective, which added specific definitions of the

terms “collection year” (“the year in which the first and second installment of the current tax

year is billed”) and “current tax year” (“the year prior to the collection year”). Pub. Act 99-851

(eff. Aug. 19, 2016) (amending 35 ILCS 200/9-275(c-5)).




                                                 14 

Nos. 1-15-1318, 1-16-0602 cons.


¶ 37   Under section 9-275(c) as it existed at the time of Cuevas’s hearing, the assessor’s lien

and collection authority extended to the “6 assessment years immediately prior to the assessment

year in which the notice of intent to record at [sic] tax lien is served.” 35 ILCS 200/9-275(c)

(West Supp. 2013). It is undisputed that the assessor served Cuevas with the notice of intent to

record a tax lien in calendar year 2014. And in this court, the defendants concede that the term

“assessment year” in this original version of section 9-275(c) refers to the “tax year,” which is

the same as a calendar year, i.e., 2014 taxes are assessed in calendar year 2014.

¶ 38   Applying this definition to the statute at issue, the “6 assessment years immediately

prior” to 2014 are 2008, 2009, 2010, 2011, 2012, and 2013. Accordingly, the DEHE erred when

it found that the assessor could use the collection system in section 9-275 to collect delinquent

taxes for 2007.

¶ 39   The defendants present a variety of arguments to avoid this result. None of them are

convincing. First, they note that property taxes are paid in arrears, so that taxes on the ownership

of property during calendar year 2013 are actually paid in 2014. See 35 ILCS 200/21-30 (West

2014). Accordingly, they contend, when it used the term “year,” the General Assembly intended

to incorporate this delay, with the result that the sixth-prior “assessment year,” 2008, actually

refers to the 2007 tax year, whose taxes would be payable in 2008. Section 9-275(c) uses the

descriptive term “assessment” rather than “payment,” and nothing in the rest of section 9-275

suggests that the payment in arrears delay should be considered in interpreting the term “years.”

Accordingly, the plain language of the statute, which is our touchstone, demonstrates that this

analysis is manifestly unsound.

¶ 40   We also reject the defendants’ argument that the amnesty period established in section 9­

275(l) demonstrates that the lien may reach back to 2007. They contend because the amnesty



                                                15 

Nos. 1-15-1318, 1-16-0602 cons.


period addresses delinquencies for tax years “prior to the 2013 tax year,” its scope includes tax

year 2012, whose taxes are payable in 2013. Under this theory, the first-prior year becomes

2012, and the sixth-prior year is thus 2007. Again, we cannot agree. As noted above, the statute

creates two classes of taxpayers and establishes a distinct process and set of remedies applicable

to each class. The amnesty program explicitly excludes taxpayers like Cuevas who claimed more

than three improper homestead exemptions and thus only applies to the first class of taxpayers.

35 ILCS 200/9-275(l) (West Supp. 2013). Therefore, the amnesty program chronology is not an

apt interpretive aid with respect to the second group of taxpayers such as Cuevas.

¶ 41   The defendants’ final argument regarding the statute’s reach back to 2007 also fails. They

note that in Public Act 98-1143 (eff. Jan. 1, 2015), the General Assembly amended sections 9­

275(c) and (f) to change the term “assessment years” to “collection years.” The defendants

contend that this change was a “clarifying” amendment enacted not to substantively change the

law, but to reveal the true intent of the original drafters. We cannot agree. There is a presumption

that when the legislature amends an existing statute, it intends to change the law as it existed.

People v. McChriston, 2014 IL 115310, ¶ 18. If, however, circumstances surrounding the

enactment of the amendment demonstrate that the General Assembly merely intended to clarify

or interpret the prior law, this presumption may be rebutted. Id. “A number of factors may

indicate whether an amendment is merely a clarification rather than a substantive change in the

law: ‘whether the enacting body declared that it was clarifying a prior enactment; whether a

conflict or ambiguity existed prior to the amendment; and whether the amendment is consistent

with a reasonable interpretation of the prior enactment and its legislative history.’ ” K. Miller

Construction Co. v. McGinnis, 238 Ill. 2d 284, 299 (2010) (quoting Middleton v. City of

Chicago, 578 F.3d 655, 663-64 (7th Cir. 2009)). No such declaration of intent appears in Public



                                                16 

Nos. 1-15-1318, 1-16-0602 cons.


Act 98-1143, and the General Assembly frequently employs such declarations when it rewrites

statutes to clarify existing intent. See, e.g., 735 ILCS 5/12-112 (West 2014) (“This amendatory

Act of 1995 (P.A. 89-438) is declarative of existing law. This amendatory Act of 1997 (P.A. 90­

514) is intended as a clarification of existing law and not as a new enactment.”). And, as stated

above, we do not find the term “assessment years” to be ambiguous or in need of clarification.

¶ 42   For these reasons, we find that the DEHE erred when it found that the assessor could

collect taxes resulting from an erroneous homestead exemption for the 2007 tax year pursuant to

section 9-275. We therefore affirm the circuit court’s order which reversed the DEHE.

¶ 43                                    CONCLUSION

¶ 44   We affirm the circuit court’s order in appeal No. 1-15-1318 dismissing Cuevas’s

challenges to section 9-275. We also affirm the circuit court’s order in appeal No. 1-16-1602

reversing the DEHE’s decision regarding Cuevas’s delinquent taxes for the 2007 tax year.

¶ 45   Affirmed.




                                               17